Title: From Alexander Hamilton to Josias Carvel Hall, 3 March 1800
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            N York March 3rd. 1800
          
          I have received your letter of the seventh of February.
          The National legislature having taken the subject of recruiting into under their consideration I   have no communications, at present, to make respecting it thought proper to postpone defer till the event shall be known any further communication on that subject
          with true considertn &
           Cl. Hall
        